                        UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA
                                NORTHERN DIVISION

In the Matter of:                                   }
STEVE SHICKLES, JR. and                             }   CASE NO. 19-80155-CRJ-11
RONDA SHICKLES                                      }
                                                    }   CHAPTER 11
                        Debtors.                    }


     MEMORANDUM OPINION DENYING MOTION TO HOLD MAX SWOBODA
             AND EQUITY TRUST COMPANY IN CONTEMPT

        This case first came before the Court on August 19, 2019 upon Debtors’ Motion to Hold

Max Swoboda and Equity Trust Company in Contempt (collectively “Swoboda”). The Debtors

seek an order finding that Swoboda violated the automatic stay by initiating a postpetition criminal

action against the Debtor, Steve Shickles, Jr. (“Shickles”), in an attempt to collect a prepetition

debt. Following the hearing, the Court entered an Order Requiring Briefs,1 directing the parties to

address the following issues: (i) whether the postpetition prosecution of the criminal action is

excepted from the automatic stay pursuant to 11 U.S.C. § 362(b)(1); (ii) the effect of the Debtors’

Confirmed Chapter 11 Plan pursuant to 11 U.S.C. § 1141 upon the continued prosecution of the

criminal action; and (iii) whether Swoboda violated 18 U.S.C. § 152(6) by initiating the criminal

action while participating in the Debtors’ case.2 On October 18, 2019, the parties timely submitted


1
       Order Requiring Briefs on Debtors’ Motion to Hold Max Swoboda and Equity Trust Company in
Contempt, ECF No. 414.
2
       Section 152(6) of Title 18 states as follows:
A person who:

(6) knowingly and fraudulently gives, offers, receives or attempts to obtain any money or property,
renumeration, compensation, reward, advantage, or promise thereof for acting or forbearing to act in any
case under title 11;
....
shall be fined under this title, imprisoned not more than five years, or both. 18 U.S.C. § 152(6).

The Debtors concede that Swoboda’s actions do not constitute a bankruptcy crime for purposes of this




Case 19-80155-CRJ11           Doc 494 Filed 12/20/19 Entered 12/20/19 09:31:43                     Desc
                                Main Document    Page 1 of 14
their respective briefs and the Court took the matter under advisement.3

        The Debtors argue that Swoboda willfully and intentionally violated the automatic stay by

initiating a postpetition criminal proceeding against Shickles; that Swoboda’s actions were not

excepted from the stay under 11 U.S.C. § 362(b)(1); and that his actions amount to coercion or

harassment intended to pressure the Debtors to pay a debt which has been provided for by their

Confirmed Plan. The Debtors further argue that Swoboda is barred from pursuing the criminal

proceeding under the terms of their Confirmed Plan which constitutes a final judgment with res

judicata effect pursuant to 11 U.S.C. § 1141.

        Swoboda counters that the pending criminal proceeding is excepted from the automatic

stay pursuant to the plain language of 11 U.S.C. § 362(b)(1) and that the Debtors’ Confirmed Plan

does not contain any language enjoining the criminal proceeding. Swoboda further argues that

this Court should not judicially enjoin the criminal action because the Debtors have failed to satisfy

the test established by the Eleventh Circuit for determining whether a bankruptcy court should

enjoin a pending criminal proceeding.4 Finally, Swoboda argues that even if the Court determines

that the criminal proceeding should be enjoined, he should not be held in contempt because he

initiated the criminal proceeding prior to any prospective injunction.




statute, stating “As far as Debtors are aware the actions . . . do not rise to a violation of 18 U.S.C. §
152(6).” See Memorandum in Support of Motion for Contempt Citation and for Sanctions, ECF No. 476.
The Debtors concede that Swoboda never asked them to act or to forbear from acting and never offered to
withdraw his criminal complaint in exchange for better treatment under their Chapter 11 Plan.
Accordingly, the Court finds that Swoboda did not violate 18 U.S.C. § 152(6) by initiating the
postpetition criminal action while participating in the Debtors’ case and will not further address this issue.
3
         See Brief in Opposition to the Motion for Contempt Citation, ECF No. 477, and Memorandum in
Support of Motion for Contempt Citation and for Sanctions, ECF No. 476.
4
         See Barnette v. Evans (In re Barnette), 673 F.2d 1250 (11th Cir. 1982).
                                                      2




Case 19-80155-CRJ11             Doc 494 Filed 12/20/19 Entered 12/20/19 09:31:43                       Desc
                                  Main Document    Page 2 of 14
        The Court has now considered the pleadings, briefs and Exhibits, and the applicable law,

and makes the following findings of fact and conclusions of law pursuant to Rules 7052 and

9014(c) of the Federal Rules of Bankruptcy Procedure.5



I.      FINDINGS OF FACT

        The pertinent facts in this matter are, for the most part, uncontroverted. In July of 2015,

Swoboda, through a self-directed IRA administered by Equity Trust Company, purchased a 30%

membership interest in an entity formed by Shickles, known as House Divided, LLC (“House

Divided”).6

        On January 17, 2019, the Debtors filed a voluntary petition for relief under Chapter 11 of

the Bankruptcy Code. The Debtors did not list Swoboda as a creditor when for they filed their

Chapter 11 petition nor when they subsequently filed their Schedules on February 11, 2019.7

        On January 21, 2019, Shickles’ former employer, Simple Helix, LLC (“Simple Helix”)

filed an Emergency Motion to Convert Case to Chapter 7, or in the Alternative, Dismiss and for

Relief from the Automatic Stay (“Emergency Motion”).8 On January 28, 2019, at the Court’s

direction following the hearing on the Emergency Motion, the Debtors filed a Report to Court

disclosing all of their assets, including their 70% ownership interest in House Divided.9



5
        To the extent any of the Court’s findings of fact constitute conclusions of law, they are adopted as
such. Alternatively, to the extent any of the Court’s conclusions of law constitute findings of fact, they are
adopted as such.
6
        Affidavit of Maximillian A. Swoboda, Bill of Sale and Assignment of Interest, Ex. A, ECF No.
477 (hereinafter “Swoboda Affidavit”).
7
        See Chapter 11 Petition, ECF No. 1, and Schedule E/F: Creditors Who Have Unsecured Claims,
ECF No. 116.
8
        Emergency Motion, ECF No. 12.
9
        Report to Court, ECF No. 59.
                                                      3




Case 19-80155-CRJ11             Doc 494 Filed 12/20/19 Entered 12/20/19 09:31:43                       Desc
                                  Main Document    Page 3 of 14
       On February 5, 2019, Swoboda filed an Incident/Investigation Report (“Incident Report”)

with the Huntsville Police Department, accusing Shickles of theft of property related to House

Divided.10 Thereafter, on March 15, 2019, Swoboda executed and filed a pro se Proof of Claim

on behalf of the Equity Trust Co. Custodian FBO Maximillian A. Swoboda, asserting an unsecured

claim in the amount of $63,000.

       On June 9, 2019, the Debtors and Simple Helix filed a Joint Disclosure Statement and Joint

Plan of Reorganization.11 As subsequently amended on June 19, 2019, the Debtors’ Amended Joint

Plan of Reorganization (“Amended Joint Plan”), provided for a distribution equal to 10% of

general unsecured claims.12

       On July 11, 2019, Swoboda filed a Ballot, accepting the Amended Joint Plan.13 Swoboda

did not object to Confirmation nor appear at the Confirmation hearing. He took no action

throughout the pendency of the bankruptcy case to indicate that he opposed payment under the

Plan nor that he had initiated a separate criminal proceeding against Shickles. Swoboda proceeded

in both matters without representation of counsel until the Debtors sought to hold him in contempt.

       On July 18, 2019, the Court entered an Order Confirming the Amended Joint Plan

(“Confirmation Order”).14 As revised and attached to the Confirmation Order, the Debtors’ Plan

requires the Debtors to turnover substantially all of their property and assets to a Liquidating

Trustee who is charged with selling such property for the benefit of creditors, including Swoboda.

       As revised, the Debtors’ Plan states, in relevant part, as follows:

       4.11 Class 4 – Allowed General Unsecured Claims.

10
       Swoboda Affidavit, Ex. K, ECF No. 477.
11
       ECF Nos. 283-284.
12
       Amended Joint Plan of Reorganization, ECF No. 312.
13
       ECF No. 335.
14
       Order Confirming Amended Joint Plan of Reorganization dated June 19, 2019, ECF No. 368.
                                                 4




Case 19-80155-CRJ11           Doc 494 Filed 12/20/19 Entered 12/20/19 09:31:43              Desc
                                Main Document    Page 4 of 14
       Class 4 consists of all Allowed General Unsecured Claims. The total amount of the
       unsecured claims are approximately $11,126,850. The claims are of every kind and nature,
       whether or not a proof of claim was filed in this case, including but not limited to, all claims
       arising from personal guarantees, rents, mechanics liens, the rejection of executory
       contracts, unexpired lease claims, deficiencies on secured claims, contract damage claims
       or open account claims, unsecured tax claims, and damages arising from or related to any
       liquidated or contingent claim . . . .

       Unless such holder agrees to other treatment (in which event, such other agreement shall
       govern); the holders of Allowed General Unsecured Claims, without priority, shall receive,
       in full satisfaction of such Claim, a Distribution from the Liquidating Trust established
       pursuant to this Plan and administered by the Liquidating Trustee equal to 10% of their
       Allowed Claim . . . .

       ****

       11.6 Term of Injunctions or Stays. Unless otherwise expressly provided herein, all
       injunctions or stays arising under or entered during this Chapter 11 Case under Section 105
       or 362 of the Bankruptcy Code, or otherwise, and in existence on the Confirmation Date,
       shall remain in full force and effect until the closing of this Chapter 11 Case.

       ****

        11.8 Jurisdiction of Bankruptcy Court. The Bankruptcy Court shall retain jurisdiction
       of all matters arising under, arising out of, or related to this Chapter 11 Case and the Plan
       pursuant to, and for the purposes of, Sections 105(a) and 1142 of the Bankruptcy Code and
       for, among other things, the following purposes:

       ....

       (h) To issue injunctions, enter and implement other orders, and take such other actions as
       may be necessary or appropriate to restrain interference by any person with the
       consummation, implementation, or enforcement of the Plan, the Confirmation Order, or
       any other order of the Bankruptcy Court[.]15

       On July 18, 2019, the same day that the Court confirmed the Debtors’ Plan, the police

arrested Shickles, charging him with theft of property in the first degree under ALA. CODE § 13A-

8-3. Shickles was required to post a bond in order to be released from custody. The criminal action

remains pending in Madison County, Alabama, State of Alabama v. Steven Ray Shickles, Jr., Case

No. DC-2019-005422.


15
       Id.
                                                      5




Case 19-80155-CRJ11            Doc 494 Filed 12/20/19 Entered 12/20/19 09:31:43                           Desc
                                 Main Document    Page 5 of 14
        On October 7, 2019, the Liquidating Trustee filed a Motion to Approve the Sale of

Substantially all of the Assets of the Liquidating Trust, including all personal and real property,

all choses of action, all tax refunds, any and all other assets of the Trust whether or not disclosed

(“Trust Assets”), to Simple Helix for $925,000.16 On October 31, 2019, the Court entered an Order

Approving Trustee’s Motion to Approve Sale of Substantially all of the Assets of the Liquidating

Trust to Simple Helix (“Order Approving Sale of Assets”).17 The Order Approving Sale of Assets

states that “Time is of the essence in the proposed sale of the Assets, and the Trustee and the

Purchaser intend to close the Transaction as soon as practicable.”18

        The sale of Trust Assets “will result in the Trust beneficiaries, other than Purchaser,

receiving the full amount of their allowed claims under the Plan.”19 Once the sale of Trust Assets

to Simple Helix has closed and the proceeds are paid to creditors by the Liquidating Trustee, the

confirmed Plan will be substantially completed and the Debtors will be eligible for a discharge

pursuant to Section 11.3 of the confirmed Plan, which states as follows:

        11.3 Discharge. Upon a certification to be filed with the Court of the Final
        Distribution and completion of all duties under this Plan and entry of a Final
        Decree closing the Case, the Debtors shall receive a discharge of any and all
        debts of the Debtors that arose at any time before Confirmation, including but
        not limited to, all principal and interest, whether accrued before or after the
        Filing Date, pursuant to § 114l(d)(l) and (d)(5) of the Code excluding,
        however, the debt owed by Debtors to the Simple Helix Parties, which debt is
        non-dischargeable under § 523 of the Bankruptcy Code as well as the claim of
        the United States of America - Internal Revenue Service. The discharge shall
        be effective as to each Claim, regardless of whether a proof of claim therefore
        was filed, whether the Claim is an allowed claim, whether the claim is properly
        scheduled or whether the holder thereof votes to accept the Plan. The rights
        afforded in the Plan shall be in exchange for and in complete satisfaction,

16
       ECF No. 466.
17
       ECF No. 488.
18
       Id.
19
       Motion to Approve the Sale of Substantially all of the Assets of the Liquidating Trust, p. 3, ECF
No. 466.
                                                    6




Case 19-80155-CRJ11           Doc 494 Filed 12/20/19 Entered 12/20/19 09:31:43                     Desc
                                Main Document    Page 6 of 14
         discharge and release of all Claims and interests of any nature whatsoever. All
         creditors shall be precluded from asserting against the Debtors or their assets
         or properties any claim which arises from or relates to any act, omission or
         transaction of any kind that occurred prior to the Confirmation Date.20

II.      CONCLUSIONS OF LAW


      A. Willful Violation of the Automatic Stay

         Absent a statutory exception, the filing of a bankruptcy petition operates as an automatic

stay of “the commencement or continuation . . . of a judicial, administrative, or other action or

proceeding against the debtor . . . or to recover a claim against the debtor that arose before the

commencement of the case under this title.”21 As explained by the Eleventh Circuit, the automatic

stay “is designed to give the debtor “a breathing spell from his creditors. It stops all collection

efforts, all harassment, and all foreclosure actions. It permits the debtor to attempt a repayment

plan, or simply to be relieved of the financial pressure that drove him into bankruptcy.”22 In the

Eleventh Circuit, “[a]ctions taken in violation of the automatic stay are void and without effect.”23

         Section 362(k) of the Bankruptcy Code states that “an individual injured by any willful

violation of the stay [under § 362(a)] shall recover actual damages, including costs and attorneys’

fees, and, in appropriate circumstances, may recover punitive damages.”24 “Claims under § 362(k)

consist of three basic elements: the violation of the stay, the defendants’ willfulness, and the

plaintiffs’ injury.”25 A violation of the stay is willful “if the violator (1) knew of the automatic


20
        Order Confirming Amended Joint Plan of Reorganization dated June 19, 2019, ECF No. 368.
21
        11 U.S.C. § 362(a)(1).
22
        Ellison v. Northwest Eng’g. Co. (In re Ellison), 707 F.2d 1310, 1311 (11th Cir. 1983)(quoting
H.R. Rep. No. 595, 95th Cong.2d Sess. 340).
23
        United States v. White, 466 F.3d 1241, 1244 (11th Cir. 2006)(quoting Borg-Warner Acceptance
Corp. v. Hall, 685 F.2d 1306, 1308 (11th Cir. 1982)).
24
        11 U.S.C. § 362(k)(1).
25
        Thomas v. Seterus (In re Thomas), 554 B.R. 512, 519 (Bankr. M.D. Ala. 2016)(Sawyer, J.).
                                                   7




Case 19-80155-CRJ11           Doc 494 Filed 12/20/19 Entered 12/20/19 09:31:43                   Desc
                                Main Document    Page 7 of 14
stay and (2) intentionally committed the violative act, regardless of whether the violator

specifically intended to violate the stay.”26

        “Unless the action comes under an exception in 11 U.S.C. § 362(b) or a party receives

relief from the stay under 11 U.S.C. § 362(d), the stay generally remains in effect until the

bankruptcy court disposes of the case.”27 Neither party disputes that the stay remains in effect in

this case because the Debtors, as individual Chapter 11 debtors, will not be granted a discharge

pursuant to 11 U.S.C. § 1141(d)(5)(A) until completion of all payments under their Confirmed

Plan. Accordingly, the Court must determine whether the first exception to the stay set forth under

11 U.S.C. § 362(b)(1) is applicable under the circumstances of this case.



     B. Exceptions to the Automatic Stay

        Section 362(b)(1) of the Code, states that the filing of a bankruptcy petition “does not

operate as a stay – (1) under subsection (a) of this section, of the commencement or continuation

of a criminal action or proceeding against the debtor[.]”28 While both parties acknowledge that the

stay does not generally apply to the commencement or continuation of a criminal proceeding,

courts are divided “on whether, and under what circumstances a creditor violates the automatic

stay or discharge injunction by filing a post-petition or post-discharge criminal complaint . . . .”29

        In the present case, Swoboda reported the alleged theft of property just days after the



26
        Id.(quoting Jove Eng’g. v. IRS (In re Jove Eng’g.), 92 F.3d 1539, 1555 (11th Cir. 1996)).
27
        Lodge v. Kondaur Capital Corp., 750 F.3d 1263, 1268 (11th Cir. 2014).
28
        11 U.S.C. § 362(b)(1).
29
        See Otten v. Majesty Used Cars, Inc. (In re Otten), 2013 WL 1881736 *8 (Bankr. E.D.N.Y.
2013)(collecting and comparing cases); See also In re Byrd, 256 B.R. 246, 251 (Bankr. E.D.N.C.
2000)(finding that “once a debtor files a petition for bankruptcy, a disgruntled creditor may not then
approach a governmental prosecutorial entity in order to prompt a criminal action to recover a debt”).
                                                    8




Case 19-80155-CRJ11            Doc 494 Filed 12/20/19 Entered 12/20/19 09:31:43                     Desc
                                 Main Document    Page 8 of 14
Debtors filed for bankruptcy relief and before the Debtors scheduled Swoboda as a creditor. Under

the circumstances of this case, the Court finds that no grounds exist for holding Swoboda in

contempt for reporting the alleged theft of property when he learned of same just days after the

Debtors filed bankruptcy.

       Nevertheless, both parties further acknowledge the Court’s authority to judicially enjoin a

criminal action under limited circumstances. “In deference to the state’s interest in its criminal

prosecutions, most courts have refused to stay a criminal proceeding absent a finding of bad faith

on the part of the creditor, i.e. intent to circumvent the bankruptcy process.”30

       In the case of Barnette v. Evans (In re Barnette), the Court of Appeals reversed a decision

enjoining a state criminal proceeding where the debtor was indicted a few months after he filed for

bankruptcy for writing worthless checks prepetition for the purchase of automobiles. The Eleventh

Circuit explained that there was no great and immediate danger of injury under the circumstances

presented because “[t]here had been no criminal conviction and no discharge of the debt.”31 In the

current case, although there has been no criminal conviction, the discharge of the debt owed to

Swoboda based on the sale of all Trust Assets to Simple Helix is imminent as the result of the

approved sale.

       Courts have interpreted Barnette as establishing a two-prong test for determining whether

a bankruptcy court should enjoin a state criminal proceeding on the grounds that it will frustrate

the court’s jurisdiction to discharge a debt. First, the debtor must affirmatively show that the




30
        3 Collier on Bankruptcy, ¶ 362.05[1][a] (Richard Levin & Henry J. Sommer eds., 16th ed.)(citing
Barnette v. Evans (In re Barnette), 673 F.2d 1250 (11th Cir. 1982)).
31
        Barnette v. Evans (In re Barnette), 673 F.2d 1250, 1251 (11th Cir. 1982).
                                                   9




Case 19-80155-CRJ11           Doc 494 Filed 12/20/19 Entered 12/20/19 09:31:43                   Desc
                                Main Document    Page 9 of 14
criminal proceeding was brought in bad faith.32 Second, if the debtor believes that the criminal

action was brought as a subterfuge for debt collection, the Court must further determine whether

the criminal prosecution jeopardizes the Debtors’ right to a discharge that cannot be otherwise

defended in the state court criminal proceeding.33 To enjoin a criminal proceeding, both prongs of

the test must be satisfied.

        While some courts examine the creditor’s motive for filing a criminal complaint to

determine whether the creditor is primarily motivated by the desire to collect a dischargeable debt,

a bankruptcy court recently distinguished this line of cases, explaining that the “primary motive

test” is not applicable under the first prong of the Eleventh Circuit’s Barnette test:

        Motive in pursuing postpetition criminal proceedings is relevant in jurisdictions
        that employ the ‘primary motivation test,’ which considers the subjective intent of
        the creditor as a basis for determining whether the offending acts violate the stay or
        discharge injunction. The Eleventh Circuit, however, has rejected the principal
        motive test. Walker, 157 Fed. Appx. at 173; Tenpins Bowling, 32 B.R. at 480
        (“[T]he Eleventh Circuit in Barnette rejected the ‘principal motivation’ test and
        adopted a ‘bad faith’ test . . .”). Consequently, Debtor’s complaints regarding
        Creditors’ purported use of the criminal process to collect a debt are only relevant
        if the Debtor can show that the entire proceeding was brought in bad faith.34

        In the case of In re Cantin, the bankruptcy court concluded that the debtor failed to establish

that a creditor’s participation in the postpetition prosecution and arrest of the debtor was indicative

of bad faith where the creditor credibly testified that she participated as a witness solely to the

extent she believed that she was compelled to do so.35 Citing the Eleventh Circuit case of In re


32
        See Buckley v. Patel (In re Buckley), 2015 WL 798535 *2 (Bankr. N.D. Ga. 2015); Sheppard v.
Piggly Wiggly (In re Sheppard), 2000 WL 33743081 (Bankr. M.D. Ga. 2000); In the Matter of Tenpins
Bowling, LTD, 32 B.R. 474, 480 (Bankr. M.D. Ga. 1983).
33
        In re Barnette, 673 F.2d at 1252; See also In re Cantin, 2019 WL 2306620 at *11; In re Buckley,
2015 WL 798535 *2 (Bankr. N.D. Ga. 2015); In re Sheppard, 2000 WL 33743081 *1 (Bankr. M.D. Ga.
2000); and In the Matter of Tenpins Bowling, LTD, 32 B.R. 474, 480 (Bankr. M.D. Ga. 1983).
34
        In re Cantin, 2019 WL 2306620 at *14.
35
        Id. at *12.
                                                  10




Case 19-80155-CRJ11           Doc 494 Filed 12/20/19 Entered 12/20/19 09:31:43                   Desc
                               Main Document    Page 10 of 14
Walker, the bankruptcy court explained that there are very few situations where a creditor will not

hope for restitution, but such “desire alone does not taint an otherwise legal and non-harassing

criminal prosecution with the specter of bad faith.”36

        In the case of In re Walker, the Eleventh Circuit held that an attorney did not violate the

stay by assisting the state in enforcing a criminal judgment entered in favor of the attorney’s

client.37 Prepetition, the debtor was convicted on several counts of theft and ordered to pay

restitution as a condition of probation. Several years later, the debtor filed a Chapter 7 petition

and the creditor participated in the case by filing a proof of claim. While the bankruptcy case was

pending, the debtor was incarcerated for failing to pay restitution. The debtor moved to hold

counsel in contempt, arguing that statements made by counsel during the restitution hearing were

made with the intent of gaining an unfair advantage over the debtor’s other creditors in violation

of the stay.

        The bankruptcy court held that criminal restitution hearings are exempt from the stay and

that counsel did not violate the stay by assisting the prosecution. The Eleventh Circuit affirmed,

explaining that “a creditor does not violate the stay by assisting the state in enforcing the criminal

judgment, even though the creditor’s primary motive is to collect on the debt . . . A criminal

prosecution for theft often requires the assistance of the creditor, and this assistance does not

violate the automatic stay.”38

        In the present case, the Debtors argue that Swoboda clearly acted in bad faith by initiating

the criminal proceeding because he had actual knowledge of the Debtors’ bankruptcy when he



36
        In re Cantin (citing Walker v. Gwynn (In re Walker), 157 Fed. Appx. 171 (11th Cir. 2005)).
37
        In re Walker, 157 Fed. Appx. 171 (11th Cir. 2005).
38
        Id. at 173.
                                                  11




Case 19-80155-CRJ11           Doc 494 Filed 12/20/19 Entered 12/20/19 09:31:43                       Desc
                               Main Document    Page 11 of 14
signed the arrest warrant, he voted in favor of the Joint Amended Plan, and failed to object to

Confirmation. The Debtors assert that Swoboda fully participated in the bankruptcy case while

initiating a parallel criminal proceeding without disclosing same during the bankruptcy proceeding

in an attempt to receive more than other unsecured creditors.

       Swoboda argues that the very facts which the Debtors argue support a finding of bad faith,

i.e. his participation in the bankruptcy proceeding, actually reveal that he has acted in good faith

by taking no action to thwart the bankruptcy process. Acting without the assistance of counsel,

Swoboda filed a Ballot accepting the Debtors’ Amended Joint Plan and took no action to oppose

Confirmation, nor the treatment of his unsecured claim.

       The Debtors further argue their confirmed Plan, which provided for the treatment of

Swoboda’s claim as unsecured dischargeable debt, constitutes a final judgment under 11 U.S.C.

§ 1141(a). Section 1141(a) of the Bankruptcy Code states as follow:

       (a) Except as provided in subsections (d)(2) and (d)(3) of this section, the
           provisions of a confirmed plan bind the debtor, any entity issuing securities
           under the plan, any entity acquiring property under the plan, and any creditor,
           equity security holder, or general partner in the debtor, whether or not the claim
           or interest of such creditor, equity security holder, or general partner is impaired
           under the plan and whether or not such creditor, equity holder, or general
           partner as accepted the plan.39

       The parties are bound by the terms of the Confirmed Plan pursuant to § 1141(a) even after

the Court grants the Debtors’ discharge. “[O]nce a Chapter 11 plan is confirmed, it is binding on

both the debtor and his creditors.”40 The confirmed plan becomes “res judicata to the parties and

those in privity with them.”41 The Eleventh Circuit “follows principles of contract interpretation to



39
       11 U.S.C. § 1141(a).
40
       Id.
41
       In re FFS Data, Inc., 776 F.3d 1299, 1304 (11th Cir. 2015).
                                                 12




Case 19-80155-CRJ11          Doc 494 Filed 12/20/19 Entered 12/20/19 09:31:43                     Desc
                              Main Document    Page 12 of 14
interpret a confirmed plan of reorganization.”42 “[T]he plain meaning of a contract’s language

governs its interpretation under general contract principals.”43

         In the context of an individual Chapter 11 case, the Eleventh Circuit recently explained the

effect of a confirmed Chapter 11 Plan as follows:

         [A]s bankruptcy courts within this circuit have noted, ‘a confirmed plan of
         reorganization creates a contractual relationship between the debtor and the
         creditor’ where ‘[t]he creditor’s pre-confirmation claim is subsumed in and
         replaced by the new contract created by the confirmed plan.’ . . . . In other words,
         as a result of confirmation and discharge, ‘[t]he initial claim filed by the creditor
         during the pendency of the case is dead, replaced by the new contractual obligation
         created by the creditor’s treatment under the confirmed plan.’

         Before 2005, the same result occurred when the Chapter 11 debtor was an
         individual: that is, confirmation of the Chapter 11 plan also discharged any debts
         that arose before the date of confirmation. See 11 U.S.C. § 1141 (2000) . . . . In
         2005, however congress amended § 1141 to provide that, when the debtor is an
         individual rather than a corporation or other business entity, ‘confirmation of the
         plan does not discharge any debt provided for in the plan until the court grants a
         discharge on completion of all payments under the plan.’ 11 U.S.C. §
         1141(d)(5)(A)(emphasis added).44

         Here, although the Debtors are individuals, pursuant to the terms of their confirmed Plan,

the Court has approved the sale of substantially all of their assets.45 The terms of the Order

Approving Sale of Assets provides that time is of the essence and that the Liquidating Trustee

intends to close the sale as soon as practicable.46 Once the sale is closed and the proceeds are

distributed, the Debtors will be entitled to receive their discharge and Swoboda’s debt will be

discharged.



42
         Id.
43
         Id.
44
         First National Bank of Oneida, N.A. v. Brandt (In re Brandt), 887 F.3d 1255, 1260 (11th Cir.
2018).
45
         ECF No. 488.
46
         Id.
                                                    13




Case 19-80155-CRJ11            Doc 494 Filed 12/20/19 Entered 12/20/19 09:31:43                    Desc
                                Main Document    Page 13 of 14
       Under the circumstances of this case given that the Debtors’ discharge is imminent once

the sale of all Trust Assets by the Liquidating Trustee is completed and distributions to creditors

pursuant to the Plan are made, the Court finds that additional evidence is required to determine

whether the statutory and Eleventh Circuit standard for enjoining a criminal proceeding is satisfied

as to both prongs of the Barnette test. Accordingly, Court finds that an evidentiary hearing must

be held to determine whether an injunction is necessary under the circumstances of this case to

avoid an immediate danger of irreparable harm to Debtors’ right to a discharge.

III.   CONCLUSION

       Based upon the forgoing, the Court finds that the Debtors’ petition did not operate as a stay

under § 362(a) to the commencement or continuation of the criminal proceeding. The criminal

proceeding is excepted from the stay pursuant to 11 U.S.C. § 362(b)(1). Because the criminal

action was excepted from the stay at all times, the Court finds that Swoboda did not violate the

stay by initiating the postpetition criminal proceeding and no grounds exit for holding him in

contempt. While Swoboda is bound by the terms of the Debtors’ Confirmed Plan which provided

for the payment of his unsecured claim and may not take any action to otherwise collect the debt,

an evidentiary hearing is needed to determine if grounds exit to enjoin the criminal proceeding to

avoid an adverse impact on the Debtors’ federally protected right to a discharge.

       The Court will enter a separate Order in conformity with this Opinion denying the Motion

for Contempt and scheduling an evidentiary hearing.

       IT IS SO ORDERED this the 20th day of December 2019.

                                                     /s/ Clifton R. Jessup, Jr.
                                                     Clifton R. Jessup, Jr.
                                                     United States Bankruptcy Judge


                                                14




Case 19-80155-CRJ11          Doc 494 Filed 12/20/19 Entered 12/20/19 09:31:43                Desc
                              Main Document    Page 14 of 14
